Case 7:19-mj-00983 Document 1 Filed on 04/30/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

United States District Court
UNITED STATES OF AMERICA outhern PIERS. Of Texas

v. CRIMINAL COMPLAINT
Luis Angel Perez-Jimenez APR 30 2019 ,

David J. Bradley, Clerk

 

 

Case Number: M-19-0983-M

JAE YOB: 1988
Miexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about April 29,2019: in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense) )

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Rio Grande City, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not therefore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title _ 8 __ United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patrol-Agent and that this complaint is based on the
following facts:

Luis Angel Perez-Jimenez was encountered by Border Patrol Agents near Rio Grande City, Texas on April 29, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 29, 2019, near Rio Grande City, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on February 9, 2015 through Atlanta, Georgia. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On September 27, 2012, the Defendant was convicted of 8 USC 1326 Illegal Reentry of a Deported Alien and was
sentenced to twenty-two (22) months confinement.

Continued on the attached sheet and made a part of this complaint: [_|ves [x]No
Approved ay MUA S.DIPIRZIA dltoled @ #25
- = -
wip aa Coa |
Sworn to before me and subscribeifin my presence, . Signature of Complainant
April 30, 2019 Nicolas Cant /____ Senior Patrol Agent

J. Scott Hacker . , U.S. Magistrate Judge Ly

 

Name and Title of Judicial Officer ; a udicial Officer
